11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                      JUDGMENT

Liberty Insurance Corporation,            * From the 118th District Court
                                           of Martin County,
                                           Trial Court No. 6349.

Vs. No. 11-15-00123-CV                    * October 20, 2016

Mary Ann Tarango, surviving spouse        * Memorandum Opinion by Wright, C.J.
of Manuel Tarango, deceased,               (Panel consists of: Wright, C.J.,
                                           Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is error in the judgment below. Therefore, in accordance with this court’s
opinion, we reverse the judgment of the trial court, and we remand this cause
to the trial court for further proceedings. The costs incurred by reason of this
appeal are taxed against May Ann Tarango.